Citation Nr: 1007604	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January to August 
1976.

This case was previously before the Board of Veterans' 
Appeals (Board) in February and September 2008.  Each time, 
it was remanded for further development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for a psychiatric disorder, 
claimed as PTSD.  Thereafter, the case was returned to the 
Board for further appellate action.



FINDING OF FACT

The preponderance of the competent evidence of record shows 
that a psychiatric disorder, claimed as PTSD, was first 
manifested many years after the Veteran's separation from 
service and that it is unrelated to any stressor incident in 
service.


CONCLUSION OF LAW

A psychiatric disorder, claimed as PTSD, was not incurred in 
or aggravated by active military service and PTSD is not the 
result of an inservice stressor.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to service connection for a psychiatric disorder, 
claimed as PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In December 2004, VA received the Veteran's claim, and there 
is no issue as to providing an appropriate application form 
or completeness of the application for service connection for 
a psychiatric disorder, claimed as PTSD. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and set forth the criteria, generally, for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  VA obtained or ensured 
the presence of the Veteran's service treatment and personnel 
records; records reflecting his treatment by VA from May 2003 
through August 2007; and statements from his uncle and 
sister.  

In October 2007, VA scheduled the Veteran for a hearing at 
the RO before a member of the Board, so that he could present 
testimony and additional evidence in support of his claim.  
However, the Veteran failed to report for that hearing and 
has not requested that it be rescheduled.  Therefore, the 
Board concludes that the Veteran no longer wishes to have a 
hearing and will proceed to decide the case without the 
benefit of his testimony.

Finally, the Board notes that VA has attempted to schedule 
the Veteran for a VA examination to determine the nature and 
etiology of any psychiatric disability found to be present.  
On multiple occasions from March 2008 through February 2009, 
VA sent letters to the Veteran at several addresses notifying 
him of the date of his examination.  Although those notices 
were often returned by the Post Office as undeliverable, the 
notice scheduling his February 2009 VA examination was not.  
That notice was sent to an Oklahoma Post Office box, as was a 
November 2009 Supplement Supplemental Statement of the Case.  
Indeed, there is no evidence that either document was 
returned as undeliverable.  Nevertheless, the Veteran failed 
to report for his scheduled VA examination and has offered no 
evidence of good cause as to the reason for that failure.  

In December 2009, VA received a change of address notice from 
the Veteran.  However, in light of the extensive efforts 
already expended by VA, and inasmuch as the Veteran as not 
offered a good cause for his failure to report for his last 
scheduled examination, there is no reason to believe that an 
additional VA examination notice sent to his new address 
would produce any different results.  Absent competent 
evidence to the contrary, an additional examination will not 
be scheduled, and the appeal will be decided based upon the 
evidence of record.  38 C.F.R. § 3.655 (2009).

In arriving at this decision, the Board notes that VA's duty 
to assist the Veteran in the development of his claim is not 
a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
Rather, VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim with the claimant only in a 
passive role.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  In 
this regard, the Board notes that generally, the burden is on 
the Veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of VA to 
turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993)

In sum, the Board finds that the Veteran has been afforded a 
meaningful opportunity to participate in the development of 
his appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence of 
any VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that he has PTSD, as a result of 
multiple sexual assaults by his drill instructor during basic 
training.  He states that he developed a substance dependence 
problem and that he was only able to complete seven months of 
his enlistment.  He reports that his substance abuse and 
psychiatric problems have continued since service.  
Therefore, he maintains that service connection for a 
psychiatric disability, claimed as PTSD, is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) , i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (2009); See Cohen v. Brown, 
10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service stressor is 
presumed.  Id. at 144.  Nevertheless, credible evidence that 
the claimed in-service stressor occurred is also required.  
38 C.F.R. § 3.304(f).

In cases where PTSD is claimed to be the result of a sexual 
assault, more particularized requirements are established to 
verify whether the alleged stressor occurred.  Manual M 21-1, 
Part III, paragraph 5.14c; see Patton v. West, 12 Vet. App. 
272, 278-80 (1999).  Evidence from sources other than a 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3).  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is 
another type of relevant evidence that may be found in the 
foregoing sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f).

The foregoing criteria do not mean that the evidence must 
actually prove that the incident occurred.  It means that the 
evidence must at least be in equipoise with respect to 
whether the incident occurred.  That is, there must be an 
approximate balance of positive and negative evidence 
regarding whether the claimed stressor occurred.  In such 
cases, all reasonable doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Patton 12 Vet. 
App. at 280.  

In this case, the Veteran contends that his PTSD was 
manifested in service by a substance abuse problem which he 
reportedly developed in an effort to self-medicate with 
respect to the memories associated with the claimed sexual 
assaults.  Although the Veteran's uncle and sister report 
that the Veteran had a substance dependence problem when he 
returned from service, the record is negative for any 
complaints or clinical findings of a psychiatric disability 
or drug use in service.  Indeed, the preponderance of the 
evidence is negative for such a problem until 2003, more than 
twenty-five years after the Veteran's separation from 
service.  Moreover, the preponderance of the evidence is 
negative for any evidence of psychiatric disability prior to 
that time.  

A psychiatric disability, identified initially as a 
depressive disorder and later PTSD, was first manifested in 
late 2003 and early 2004.  A VA examiner indicated that such 
disability was due to multiple sexual assaults sustained by 
the Veteran and committed by his drill instructor.  However, 
the VA examiner's opinion was based on a history reported by 
the Veteran rather than a review of the record.  While the 
Veteran is competent to report that he was sexually assaulted 
in service, there is no competent evidence of record to 
substantiate his claim.  Indeed, the Veteran's service 
personnel and service treatment records are completely 
negative for any evidence of an assault or attendant 
psychiatric problems.  Moreover, his service records are 
negative of evidence of post-assault behavioral changes, 
which might tend to verify the occurrence of the stressor.  
They do not show any requests for a transfer to another 
military duty assignment; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  
In this regard, VA invited the Veteran to submit evidence or 
information to corroborate his account of the claimed sexual 
assaults.  Despite that invitation, he did not submit records 
from law enforcement authorities; records from mental health 
counseling centers, hospitals, or physicians; the results of 
tests for sexually transmitted diseases; or statements from 
roommates, fellow service members, or clergy.  As noted 
above, VA did receive statements from family members; 
however, when considered in light of all the evidence of 
record, they are unavailing in proving the occurrence of the 
stressor.

The Veteran's service personnel records do show that he 
received an expeditious discharge from service due to his 
failure to meet acceptable standards for continued military 
service.  Although the Veteran suggests that such failure was 
a consequence of the sexual assaults during basic training, 
the preponderance of the evidence shows otherwise.  For 
example, his work performance following basic and advanced 
individual training was sufficient to earn him a promotion.  
In this regard,  the preponderance of the evidence shows that 
his problems started after his May 1976 assignment to his 
first duty station, Fort Lewis.  At Fort Lewis, his commander 
attributed the Veteran's failure to meet acceptable standards 
to his immaturity, need for constant supervision, lack of 
further promotion potential, and a lack of receptiveness to 
counseling.  Neither the commander's assessment, nor any 
other competent evidence in service, identified the cause of 
those problems, or related them in any way to drug use, 
psychiatric problems, or incidents in basic training.  
Indeed, during the Veteran's July 1976 service separation 
examination, he reported that he was in good health and 
denied that he then had, or had ever had, frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.

Nevertheless, VA scheduled the Veteran for a VA examination 
to determine the nature and etiology of any psychiatric 
disability found to be present.  In this regard, the examiner 
could have examined the record and rendered an opinion as to 
whether a personal assault had, in fact, occurred.  38 C.F.R. 
§ 3.304(f).  As noted above, however, multiple attempts to 
examine the Veteran were unsuccessful.  Therefore, the Board 
must make a determination without the benefit of the findings 
from such an examination.

In light of the foregoing, the Board finds the preponderance 
of the evidence against the Veteran's claim of entitlement to 
service connection for a psychiatric disorder, claimed as 
PTSD.  The VA health provider's suggestion of a nexus between 
the claimed sexual assaults in service and the development of 
PTSD constitutes no more than a bare transcription of history 
related by the Veteran.  Such a history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, it is not 
probative of the issue before the Board.

By themselves, none of the pieces of evidence is dispositive.  
However, taken together, the evidence is against a finding 
that the Veteran's psychiatric disability, claimed as PTSD, 
was first manifested in or as a result of any incident 
occurring in service.  The only reports to the contrary come 
from the Veteran and his family members.  As lay persons, 
however, they are only qualified to report on matters which 
are capable of lay observation.  They are not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, their opinions without more, cannot be 
considered competent evidence of service connection.  38 
C.F.R. § 3.159(a).  Because the preponderance of the evidence 
is against the claim, service connection is not warranted.  
Accordingly, service connection for a psychiatric disability, 
claimed as PTSD, is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009). 


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


